NUMBER 13-19-00216-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


               IN RE REBA ANN JOHNSON AND D.L. JOHNSON


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria 1

        Relators Reba Ann Johnson and D.L. Johnson filed a petition for writ of mandamus

with request for emergency relief in the above cause on May 6, 2019. Through this

original proceeding, relators contend that the trial court abused its discretion by allowing

discovery to proceed prior to the resolution of a pending motion to dismiss filed under the

Texas Citizens Participation Act while relators are without counsel. Relators seek to stay

all trial court proceedings pending resolution of their petition for writ of mandamus.



        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
        Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is void or a clear

abuse of discretion and that no adequate appellate remedy exists. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The relator has the burden of

providing the Court with a sufficient mandamus record to establish the right to mandamus

relief. Walker, 827 S.W.2d at 837; In re Athans, 458 S.W.3d 675, 676 (Tex. App.—

Houston [14th Dist.] 2015, orig. proceeding); see TEX. R. APP. P. 52.3(k) (specifying the

required contents for the appendix); id. R. 52.7(a) (specifying the required contents for

the record).

        The Court, having examined and fully considered the petition for writ of mandamus,

and the applicable law, is of the opinion that the relators have not met their burden to

obtain mandamus relief. The petition is not in compliance with Texas Rule of Appellate

Procedure 52 and lacks an appendix or record. See generally TEX. R. APP. P. 52.3; id. R.

52.7.   Accordingly, we deny the petition for writ of mandamus and the request for

temporary relief without prejudice.

                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
6th day of May, 2019.




                                            2